 1
 2
                                                                          JS-6
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12 AMERICAN AUTOMOBILE                          Case No. 8:19-cv-01033-JLS (ADSx)
   ASSOCIATION, INC., a Connecticut
13 corporation,                                 ORDER FOR PERMANENT
                                                INJUNCTION
14               Plaintiff,
15        vs.
16 DOUGLAS R. COOPER, dba
   SAFECRACKER ORANGE COUNTY;
17 AFFORDABLE LOCKSMITH, an
   unknown entity; and DOES 1 through
18 10, inclusive,
19               Defendants.
20
21        Pursuant to the Stipulation for Permanent Injunction entered into by and
22 between Plaintiff American Automobile Association, Inc. (“Plaintiff”), by and
23 through its counsel, on the one hand, and Defendants Douglas R. Cooper dba
24 Safecracker Orange County and Affordable Locksmith (“Defendants”), on the other
25 hand, (collectively, the “Parties”)
26        IT IS HEREBY ORDERED that:
27        1.     Defendants, and each of them, their officers, directors, partners, agents,
28 servants, employees, attorneys, confederates, and all persons acting for, with, by,


                                              1
 1 through or under them, and any others within their control or supervision, and all
 2 others in active concert or participation with the above, be enjoined during the
 3 pendency of this action and permanently thereafter from using the AAA marks or
 4 any other name or mark incorporating Plaintiff’s service marks, either alone or in
 5 combination with other words or symbols, in the advertising, marketing, sales,
 6 distribution, promotion, identification, or in any other manner in connection with
 7 locksmith services and other related services at any locality in the United States;
 8         2.     Defendants, and each of them, their officers, directors, partners, agents,
 9 servants, employees, attorneys, confederates, and all persons acting for, with, by,
10 through or under them, and any others within their control or supervision, and all
11 others in active concert or participation with the above, be enjoined during the
12 pendency of this action and permanently thereafter from using the AAA marks or any
13 other name or mark incorporating Plaintiff’s service marks in any form or manner that
14 would tend to identify or associate defendants’ businesses or services with Plaintiff
15 in the marketing, sale, distribution, promotion, advertising, identification, or in any
16 other manner in connection with any business, including by defendants placing the
17 AAA marks on any service vehicle or using the AAA marks in internet advertising;
18         3.     Defendants, and each of them, their officers, directors, partners, agents,
19 servants, employees, attorneys, confederates, and all persons acting for, with, by,
20 through or under them, and any others within their control or supervision, and all
21 others in active concert or participation with the above, be enjoined during the
22 pendency of this action and permanently thereafter from representing to anyone
23 (either orally or in writing) that their businesses are affiliated with Plaintiff in any way
24 or are approved by AAA, including by defendants placing the AAA marks on any
25 service vehicle or using the AAA marks in internet advertising;
26         4.     Defendants shall deliver to Plaintiff’s attorney within thirty (30) days
27 after the entry of this injunction, to be impounded or destroyed by Plaintiff, all
28 literature, signs, labels, prints, packages, wrappers, containers, advertising materials,


                                                 2
 1 stationery, and any other items in their possession or control that contain the AAA
 2 marks or any other name or mark incorporating Plaintiff’s service marks, either alone
 3 or in combination with other words and symbols;
 4         5.     Defendants shall remove all instances of the AAA mark from their
 5 vehicles and advertising within thirty (30) of the entry this injunction, and to destroy
 6 all stencils, molds, plates, masters, or means of creating the infringing items;
 7         6.     Defendants shall instruct, within thirty (30) days after the entry of this
 8 injunction, any print directory, Internet directory, or website that they have caused to
 9 carry the AAA marks, including any Yelp or other online profile, to cease using such
10 marks at the earliest possible date;
11         7.     Defendants shall deliver to Plaintiff’s attorney, within thirty (30) days
12 after the entry this injunction, a report in writing, under oath, setting forth in detail the
13 manner and form in which defendants have complied with Paragraphs 1 through 6
14 above;
15         8.     Plaintiff shall file a Notice of Dismissal with prejudice within ten (10)
16 business days of Plaintiff receiving a satisfactory written report from Defendants
17 pursuant to Paragraph 7 herein;
18         9.     The Court shall retain jurisdiction over this matter subsequent to the
19 dismissal of the action for the purpose of enforcing the injunction.
20
21         IT IS SO ORDERED.
22
     Dated: August 13, 2019
23                                                   Hon. Josephine L. Staton
                                                     United States District Court Judge
24
25
26
27
28


                                                 3
